DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 and 14-21 are pending of which claims 1, 15 and 20 are in independent form.  Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 05/23/2022 as part of a Request for Continued Examination as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered and are not persuasive.

Applicant’s Argument:
On pages 15-16 of the remarks Applicant’s representative appears to argue the cited prior art does not disclose the newly amended independent claim limitations, specifically, that the Bax reference fails to disclose, determining…for each identified particular shadow contact record object of the plurality of particular shadow contact record objects, i) a corresponding member node profile of the plurality of member node profiles and ii) that the person identified by the particular shadow contact record object is a current employee of the particular second company by comparing data included in the particular shadow contact record object and node field-value pairs of the corresponding member node profile or generating a connection profile response to the determination.  

Examiner’s Response:
Bax in the Abstract and at paragraphs [0004] and [0031] discloses collecting, matching and aggregating information from multiple different social graphs to create a combined graph.  Examiner is of the position that the combined graph, including its nodes and edges, which contain information from the independent social graphs aggregated into it, such as the independent LinkedIn social graph disclosed in Bax at paragraph [0032], which contains employer nodes, employee nodes, nodes of job seeking individuals, and edges representing the nodes respective relationships including that an employee is employed at a particular employer.  Further, Bax at paragraphs [0006] and [0041] discloses matching nodes by using data fields (i.e., field value-value pairs).  Lastly, Bax at paragraph [0047] discloses determining a user’s neighborhood which are different nodes to which a user is connected via edges representing social ties or relationships.  Examiner is of the position that the above cited sections of Bax, in conjunction with Bax at paragraph [0047] disclosing determining a neighborhood of a user, for example for the LinkedIn graph in the generation of a combined graph reads on the argued claim limitations of determining corresponding member profiles to a contact object and if that person is an employee by comparing data. 

Applicant’s Argument:
Applicant’s representative additionally argues the Bax reference fails to disclose a connection profile that is based on at least one of a number of particular shadow contact record objects or electronic activities transmitted or received via electronic accounts associated with the particular shadow contact record objects as recited in the independent claims.

Examiner’s Response:
Bax at paragraphs [0032]-[0034] discloses collecting information and aggregating data from a plurality of social graphs including Facebook and LinkedIn into a combined graph.  Both Facebook and LinkedIn allow a user to electronically create and update a profile as well as match with other users via electronic requests to connect and reads on a connection profile that is based on at least one of a number of particular shadow contact record objects or electronic activities transmitted or received via electronic accounts…

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bax et al. U.S. Pub. No. 2015/0347591 (hereinafter “Bax”) in view of Song et al. U.S. Pub. No. 20170295144 (hereinafter “Song”).
Regarding independent claim 1, Bax discloses:
accessing, by one or more processors of a first set of servers, via a connection to a second set of servers on which a first non-shadow system of record is maintained by a first company that has provided access to the first non-shadow system of record to the one or more processors of the first set of servers, the first non-shadow system of record including a plurality of non-shadow account record objects of an account record object type, each non-shadow account record object of the plurality of account record objects i) identifying a respective second company of a plurality of second companies and ii) linked to one or more non-shadow contact record objects of a contact record object type, each non-shadow contact record object of the one or more contact record objects identifying an employee of the second company identified in the non-shadow account record object to which the non-shadow contact record object is linked (Bax at paragraphs [0031]-[0032] discloses a system used in conjunction with a plurality of social graphs maintained by various companies such as Facebook, Twitter and LinkedIn.  Examiner is of the position that LinkedIn maintains a social graph directed towards employers (i.e., first company and second companies) and employees (i.e., contact record object) and the nodes comprising a LinkedIn social graph further comprise companies as well as employees and individuals connected via edges representing relationships between the various nodes.  Additionally, Bax at paragraph [0144] and Figure 9 provided below discloses implementing the system with servers (i.e., first set of servers…second set of servers) connected to data stores (i.e., system of record).)

    PNG
    media_image1.png
    463
    518
    media_image1.png
    Greyscale


+

generating, by the one or more processors of the first set of servers, responsive to accessing the first non-shadow system of record, a first shadow system of record that is stored on the first set of servers, the first shadow system of record including i) a plurality of shadow account record objects that include data of respective non-shadow account record objects of the first non-shadow system of record, ii) a plurality of shadow contact record objects, each shadow contact record object linked to a respective shadow account record object and including data of a respective non-shadow contact record object linked to a corresponding non-shadow account record object of the first non-shadow system of record (The claim term shadow is not explicitly defined in the specification and Examiner is interpreting shadow in light of the specification and the claim as containing information related to a counterpart.  Bax in the Abstract and at paragraphs [0004] and [0031] discloses collecting and aggregating information from multiple different social graphs to create a combined graph.  Examiner is of the position that the combined graph, including its nodes and edges, which contain information related to the information collected from the independent social graphs aggregated into it, such as the independent LinkedIn social graph disclosed in Bax at paragraph [0032], and which contains employer nodes, employee nodes, nodes of job seeking individuals, and edges representing the nodes respective relationships, reads on a shadow first system of record as well as how an account record object, employer, and contact record object employee, are related in both the LinkedIn social graph and the combined social graph.  Examiner is of the position that the command to generate a combined social graph as disclosed in Bax reads on the claim limitation reciting in part, generating…responsive to accessing…)

maintaining, by the one or more processors of the first set of servers, a first group node profile identifying the first company of the plurality of companies and a second group node profile identifying a particular second company of the plurality of companies (Bax at paragraph [0031] discloses that the nodes and edges of the combined graph are generated from the nodes and edges of the one or more social graphs.  Bax at paragraph [0032] discloses one of the multiple graphs originating from LinkedIn which Examiner is interpreting as a social graph focused on employers [i.e., companies] as well as employees or job seeking individuals.  Lastly, Bax at paragraph [0092] discloses comparing LinkedIn user profile data with Facebook profile data, Examiner is of the position that the user profile information of the LinkedIn user profile and Facebook profile are stored or maintain[ed] by LinkedIn and Facebook, respectively and read on the recited claim language.)

maintaining, by the one or more processors of the first set of servers, a plurality of member node profiles, each member node profile identifying a person and including data included in a corresponding non-shadow contact record object of the first non-shadow system of record, each member node profile including node field-value pairs that are configured to be updated using electronic activities transmitted or received via one or more electronic accounts associated with the member node profile (Bax at paragraph [0092] discloses matching user profiles between social graphs.  Examiner is of the position that the matching profiles between social graphs disclosed in Bax, such as the LinkedIn social graph, can include company nodes and node profiles and employee or individual nodes and node profiles.  Further, Bax at paragraphs [0006] and [0041] discloses matching nodes by using data fields (i.e., field value-value pairs).  Lastly, Examiner is of the position that both Facebook and LinkedIn maintain their respective user profiles on their respective systems and allow a user to electronically create and update a profile as well as match with other users via electronic requests to connect via electronic activities transmitted or received via one or more electronic accounts associated with the member node profile.)

for the first shadow system of record of the first company: 
identifying, by the one or more processors of the first set of servers, from the plurality of shadow account record objects, a particular shadow account record object included in the first shadow system of record identifying the particular second company; 
identifying, by the one or more processors of the first set of servers, a plurality of particular shadow contact record objects that are linked to the particular shadow account record object in the first shadow system of record, each particular shadow contact record object of the plurality of particular shadow contact record objects identifying a respective employee of the particular second company identified by the particular shadow account record object (Examiner is of the position that the combined graph disclosed in Bax reads on a shadow first system of record.  Additionally, as illustrated above, Bax at paragraph [0032] discloses one of the multiple graphs originating from LinkedIn.  Further, Bax at paragraph [0031] discloses that the nodes and edges of the combined graph are generated from, and contain information related to, the nodes and edges of the one or more social graphs.  Lastly, with respect to the claim limitation reciting, identifying objects linked together, Bax at paragraph [0047] discloses determining a user’s neighborhood which are different nodes to which a user is connected via edges representing social ties or relationships.  Examiner is of the position that Bax at paragraph [0047] disclosing determining a neighborhood of a user, for example for the LinkedIn graph in the generation of a combined graph reads on the argued claim limitations.)

determining, by the one or more processors of the first set of servers, for each identified particular shadow contact record object of the plurality of particular shadow contact record objects, i) a corresponding member node profile of the plurality of member node profiles and ii) that the person identified by the particular shadow contact record object is a current employee of the particular second company by comparing data included in the particular shadow contact record object and node field-value pairs of the corresponding member node profile (Bax in the Abstract and at paragraphs [0004] and [0031] discloses collecting, matching and aggregating information from multiple different social graphs to create a combined graph.  Examiner is of the position that the combined graph, including its nodes and edges, which contain information from the independent social graphs aggregated into it, such as the independent LinkedIn social graph disclosed in Bax at paragraph [0032], which contains employer nodes, employee nodes, nodes of job seeking individuals, and edges representing the nodes respective relationships including that an employee is employed at a particular employer.  Further, Bax at paragraphs [0006] and [0041] discloses matching nodes by using data fields (i.e., field value-value pairs).  Lastly, Bax at paragraph [0047] discloses determining a user’s neighborhood which are different nodes to which a user is connected via edges representing social ties or relationships.  Examiner is of the position that Bax at paragraph [0047] disclosing determining a neighborhood of a user, for example for the LinkedIn graph in the generation of a combined graph reads on the argued claim limitations.)

generating, by the one or more processors of the first set of servers, responsive to determining, for each identified particular shadow contact record object, that the person identified by the particular shadow contact record object is a current employee of the particular second company, a connection profile between the first group node profile and the second group node profile based on the particular shadow contact record objects, wherein the connection profile is based on at least one of a number of particular shadow contact record objects or electronic activities transmitted or received via electronic accounts associated with the particular shadow contact record objects (Bax in the Abstract and at paragraphs [0004] and [0031] discloses collecting and aggregating information from multiple different social graphs to create a combined graph.  Examiner is of the position that the combined graph, including its nodes and edges and profile information, which contain information related to information contained in the independent social graphs aggregated into it, such as the independent LinkedIn social graph disclosed in Bax at paragraph [0032], which contains employer nodes, employee nodes, nodes of job seeking individuals, and edges representing the nodes respective relationships including that an employee is employed at a particular employer.  Examiner is of the position that Bax, in creating a combined graph including nodes and edges between nodes is establishing a connection profile between nodes and reads on the recited claim limitation reciting, …generating…Additionally, Examiner is of the position that both Facebook and LinkedIn users to both update their profiles and establish connections to other nodes via electronic activities transmitted or received via one or more electronic accounts associated with the member node profile.)

and storing, by the one or more processors of the first set of servers, in at least one data structure of the first set of servers, an association between the first group node profile corresponding to the first company, the second group node profile corresponding to the particular second company, and the connection profile  (Bax at paragraphs [0047] and [0077] discloses determining a user’s neighborhood [i.e., association], and Bax at paragraph [0053] discloses storing the neighborhood information in the user node.).

While not recited in the claim language or specifically defined in the specification, in an effort to provide compact prosecution, if labeling a system of record a shadow system of record as recited in the claim is intended to claim without explicit authorization from the first company maintaining the first system of record, or without access to the actual node and edge data maintained in the first system of record, while Bax discloses replicating nodes and edges of multiple social graphs and then combining them into a single graph, Bax does not disclose replicating or duplicating a graph without direct access to node and edge data.
However, Song at paragraph [0002] teaches in part, “...a malicious computing system may be able to access some of the content objects in the CDN without the web server system's approval. In one example, a web server system is part of a social networking system and a CDN can cache/store the photos and videos of the social networking system for end-user devices.  In this example, a malicious computing system may be able to retrieve the photos and videos without being detected, and reconstruct a shadow social graph based on image recognition of the photos.”  Additionally, Song at paragraph [0014] teaches obfuscating metadata to protect user data in the context of third parties building shadow social graphs.
Both the Bax reference and the Song reference in the sections cited by the Examiner, are in the field of endeavor of replicating social graph data.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the use of social graph data and node and edge data in generating a new combined graph as disclosed in Bax with the use of content objects in reconstructing a social graph as taught in Song to facilitate in generating a social graph reflecting accurate node and edge relationships.

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Bax discloses:
extracting, by the one or more processors of the first set of servers, one or more object field-value pairs from at least one of the particular shadow account record object or the one or more shadow contact record objects linked to the particular shadow account record object; 
determining, by the one or more processors of the first set of servers, that the one or more object field-value pairs satisfy a classification value; and 
assigning, by the one or more processors of the first set of servers, a classification tag corresponding to the classification value to the connection profile (Bax at paragraph [0006] discloses generating a score to match data between social graphs and Bax at paragraph [0059] discloses a scoring threshold in matching graph data.  Examiner is interpreting Bax, as cited above, as disclosing extracting data used in matching data between social graphs, determining the data meets a scoring threshold, and assigning or matching and classifying the data between social graphs which Examiner is of the position, reads on the recited claim limitations.)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Bax discloses:
accessing, by the one or more processors of the first set of servers, a second non-shadow system of record, the second non-shadow system of record maintained by the particular second company; and wherein generating, by the one or more processors, the connection profile between the first group node profile and the second group node profile comprises generating the connection profile using data stored in a second shadow system of record corresponding to the second non- shadow system of record, the second shadow system of record generated by the one or more processors of the first set of servers using data included in the second non-shadow system of record. (Bax at paragraphs [0031] – [0032] discloses collecting and aggregating data from a plurality of social graphs maintained by a plurality of entities (i.e., plurality of systems of records maintained by a plurality of companies) and reads on the recited claim limitations of accessing…a second system of record and generating connection profiles using data stored in various systems of record.)  

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Bax discloses:
determining, by the one or more processors of the first set of servers, a health score of the first non-shadow system of record by comparing at least one object field-value pair of the first non-shadow system of record to a corresponding node field-value pair of a node profile maintained by the one or more processors of the first set of servers; and assigning, by the one or more processors of the first set of servers, a connection confidence score to the connection profile based on the health score of the first non-shadow system of record (Bax at paragraphs [0006] and [0042] discloses a scoring function and a similarity metrics in matching or forming connections between graph data which Examiner is interpreting as reading on the claim limitations reciting determining…a health score by comparing…and assigning a connection confidence score to the connection profile based on the health score…)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Bax discloses:
identifying, by the one or more processors of the first set of servers, for each employee identified by a respective shadow contact record object with which the shadow account record object is linked in the first shadow system of record, a member node profile linked to the first group node profile, the member node profile including node field-value pairs generated from object field-value pairs of the respective shadow contact record object; wherein generating, by the one or more processors of the first set of servers, the connection profile comprises generating the connection profile based on the identified member node profile (Bax at paragraph [0092] discloses using profile data in connecting and matching users between social graphs which Examiner is interpreting as reading on the claim limitations of identifying…for each employee…a member node profile linked to the first group node profile…and generating the connection profile based on the identified member node profile.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Bax discloses:
identifying, by the one or more processors of the first set of servers, a first member node profile corresponding to at least one employee of the first company; determining, by the one or more processors of the first set of servers, from the first member node profile, that an object field-value pair of a candidate shadow contact record object corresponding to the at least one employee does not match a node field-value pair of the first member node profile identified as current; and restricting, by the one or more processors, use of the candidate shadow contact record object for generating the connection profile based on the object field-value pair not matching the node field-value pair of the first member node profile (Bax at paragraphs [0034]-[0035] discloses matching individuals and a match validator.  Examiner is of the position that a match validator determines if a match is valid or not and reads on the recited claim limitations of identifying and restricting use of a contact for generating a connection profile.)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Bax discloses:
generating, by the one or more processors of the first set of servers, a third group node profile corresponding to a third company using i) a respective shadow record object included in the first shadow system of record of the first company and ii) a corresponding shadow record object included in a second shadow system of record of the second company, the respective shadow record object and the corresponding shadow record object identifying the third company (Bax at paragraph [0031] discloses in part, “In accordance with one or more embodiments of the present disclosure, a system, method and architecture are provided to collect and aggregate information from multiple different social graphs, each of which may represent a different social network, to create a combined, or aggregate, social graph, which represents a combination of information found in the multiple different social graphs.”  Additionally, Bax at paragraph [0034] discloses in part, “In aggregating the social graph 102, users in one social graph 102 are matched with users in one or more other social graph(s) 102, where each matched user is determined to be the same user. Herein, a user may refer to one individual, or person, company, a group of people, etc.”  Examiner is of the position that the above cited sections of Bax disclose combining or matching node information representative of a company and generating a single or aggregated node or node profile of the company in a combined graph and read on the recited claim limitations of using records from two shadow systems of record in the generation of a company profile.)

Regarding dependent claim 9, all of the particulars of claims 1 and 8 have been addressed above.  Additionally, Bax discloses:
identifying, by the one or more processors of the first set of servers, at least one common member node profile identified by shadow contact record objects of the first shadow system of record and the second shadow system of record; and generating, by the one or more processors of the first set of servers, the connection profile between the first group node profile and the second group node profile based on the at least one common member node profile (Bax at paragraph [0006] discloses using connections to augment the scoring function in matching users.  Similarly, Bax at paragraphs [0052] – [0053] discloses using neighborhood data in matching users which Examiner is interpreting as reading on the claim limitation reciting at least one common member node profile.)

Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, Bax discloses:
generating, by the one or more processors of the first set of servers, the third group node profile corresponding to the third company responsive to determining that the third group node profile does not exist (Bax at paragraph [0073] discloses in part, “If a determination is made not to proceed to step 410, processing ends at step 408. Otherwise, processing continues at step 410 to augment information, or data, about any unmatched users [i.e., profile does not exist] in the social graph(s).”)

Regarding independent claim 15, while independent claim 15, a system claim, and claim 1, a method claim, are directed to different statutory classes, they are similar in scope and therefore claim 15 is rejected under the same rationale as claim 1.

Regarding dependent claim 16, all of the particulars of claim 15 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 3.

Regarding dependent claim 18, all of the particulars of claim 15 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 5.

Regarding dependent claim 19, all of the particulars of claim 15 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 6.

Regarding independent claim 20, while independent claim 20, a non-transitory computer readable medium claim, and claim 1, a method claim, are directed to different statutory classes, they are similar in scope and therefore claim 20 is rejected under the same rationale as claim 1.

Claims 4, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bax in view of Song in further view of Bohrer et al. U.S. Pub. No. 2016/0086190 (hereinafter “Bohrer”).
Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  While Bax discloses matching and aggregating data from a plurality of social graphs, Bax does not disclose:
generating the connection profile based on a timestamp indicating when at least one shadow contact record object of the plurality of shadow contact record objects linked to the particular shadow account record object was last updated.
However, Bohrer at paragraph [0004] – [0005] teaches a consumer relationship management system, at paragraph [0115] teaches appending data profiles of consumers and prospects based on the outputs from a data model and at paragraph [0117] teaches a data model score based on data related to a specific time period.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine scoring and matching data from a plurality of social graphs as disclosed in Bax with the time period being a factor in generating a connection taught in Bohrer to facilitate in generating accurate and relevant connections between users.  

Regarding dependent claim 11, all of the particulars of claim 1 have been addressed above.  While Bax discloses a plurality of types of connections and relationships including business relationships, Bax does not disclose respective opportunity type of contacts.  Bax does not disclose:
wherein the shadow account record object is linked to one or more third shadow record objects of a third record object type, each third shadow record object of the one or more third shadow record objects identifying a respective opportunity, the method further comprising generating the connection profile between the first group node profile and the second group node profile based on the one or more third shadow record objects.
However, Bohrer at paragraph [0108] teaches prospective consumer populations [i.e., respective opportunity]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine using a plurality of data stores to generate a plurality of connection types between a plurality of users including business connections disclosed in Bax with the respective opportunity connection type taught in Bohrer to facilitate in generating accurate and relevant connections between users.  

Regarding dependent claim 12, all of the particulars of claims 1 and 11 have been addressed above.  While Bax discloses using a plurality of types of data in matching and generating connections, Bax does not disclose generating a connection profile based on a time difference between a connection profile time and a record timestamp.  Bax does not disclose:
further comprising generating the connection profile based on a time difference between a time of the connection profile and a timestamp of at least one third shadow record object indicating when the at least one third shadow record object was last updated.
However, Bohrer at paragraphs [0115] and [0117] teaches appending data profiles based on SoW models and calculating a SoW score based on set time periods.

Regarding dependent claim 17, all of the particulars of claim 15 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 4.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bax in view of Song et al. U.S. Pub. No. 20170295144 in further view of Poornachandran et al. U.S. Pub. No. 2017/0075894 (hereinafter “Poornachandran”).
Regarding dependent claim 14, all of the particulars of claim 1 have been addressed above.  While Bax at paragraphs [0032]-[0034] discloses collecting information and aggregating data from a plurality of social graphs including Facebook and LinkedIn into a combined graph and both Facebook and LinkedIn allow a user to electronically create and update a profile as well as match with other users via electronic requests to connect, Bax does not explicitly disclose doing so.  Therefore, Bax does not disclose:
updating, by the one or more processors of the first set of servers, the member node profile responsive to an electronic activity matching the member node profile; and updating, by the one or more processors of the first set of servers, the connection profile between the first group node profile and the second group node profile responsive to updating the member node profile.
However, Poornachandran at paragraph [0007] discloses updating a member profile based on other connected users updating their contact lists and as disclosed in paragraph [0008] as a result of a user updating their own contact information.
Both the Bax reference and the Poornachandran reference in the sections cited by the Examiner are in the field of endeavor of social-graph analysis.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the collecting, matching and aggregating of data from a plurality of social graphs, into nodes and edges of a combined graph as taught in Bax with the updating of member profiles based on user activity as disclosed in Poornachandran to facilitate in accurately matching or connecting users (See Poornachandran at paragraph [0009]).  

Regarding dependent claim 21, all of the particulars of claim 1 have been addressed above.  While Bax discloses matching and connecting users and data between a plurality of social graphs and sources and generating match scores, Bax does not disclose trusting one data source more than another.  However, Poornachandran at paragraph [0045] teaches trusting data sources for similar information with different weights.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2018/0082678
Paragraph [0036] as it relates to generating a nodes and edges in a graph structure based on the processing of a plurality of electronic communications.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY G GEMIGNANI/Examiner, Art Unit 2154